Case: 13-51205      Document: 00512777377         Page: 1    Date Filed: 09/22/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                      Fifth Circuit

                                                                                 FILED
                                                                           September 22, 2014
                                    No. 13-51205
                                  Summary Calendar                            Lyle W. Cayce
                                                                                   Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JESSE TREVINO, JR.,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                            USDC No. 1:13-CR-164-4


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Jesse Trevino, Jr., has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Trevino has filed a response. The record is not sufficiently developed to allow
us to make a fair evaluation of Trevino’s claim of ineffective assistance of
counsel; we therefore decline to consider the claim without prejudice to its being


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-51205    Document: 00512777377     Page: 2   Date Filed: 09/22/2014


                                No. 13-51205

raised on collateral review. See United States v. Isgar, 739 F.3d 829, 841 (5th
Cir. 2014), petition for cert. filed (June 4, 2014) (No. 13-10484). Trevino’s
motion to withdraw a previously filed brief and to substitute a brief is
construed as a motion to file a supplemental response to counsel’s Anders
motion, and it is GRANTED. To the extent that Trevino requests leave to
proceed pro se, the request is DENIED as untimely. See United States v.
Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Trevino’s response. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the APPEAL IS DISMISSED. See
5TH CIR. R. 42.2.




                                      2